PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/249,314
Filing Date: 16 Jan 2019
Appellant(s): SILCOTEK CORP.



__________________
Geoffrey K. White
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/18/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21-22, and their dependent claims, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation, “wherein the substrate and the coating are capable of withstanding temperatures of at least 450°C.”  The examiner notes the specification discloses the following: “The substrate 101 is any material capable of being processed in a thermal chemical vapor deposition process.  For example, suitable substrates are resistant to thermal conditions of…greater than 450° C” ([0012]).  The specification also discloses that “The insert 107 is capable of withstanding temperatures of the thermal chemical vapor deposition process, for example, as described above” ([0022] and original claim 3).  However, the specification does not appear to disclose what temperatures are used in the chemical vapor deposition of the coatings of the invention.  In this regard, the examiner also notes the specification does not appear to disclose a silicon-oxygen-carbon-containing coating being deposited at a temperature of at least 450 °C.
Claim 21 recites the limitation, “wherein the temperatures of at least 450°C do not modify the microstructure of one or both of the substrate and the coating.”  Claim 22 recites a similar limitation.  The specification discloses: “Provided are a spooled arrangement and a process of producing a spooled arrangement.  Embodiments of the present disclosure, for example, in comparison to concepts failing to include one or more of the features disclosed herein, …modify microstructure” ([0010]).  However, this does not provide support for the negative limitation as recited and/or for temperatures of at least 450°C with regard to the coating.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the microstructure."  There is insufficient antecedent basis for this limitation in the claim.  
Claim 21 recites the limitation, “wherein the temperatures of at least 450°C do not modify the microstructure of one or both of the substrate and the coating.”  Claim 22 recites a similar limitation.  It is unclear what “wherein temperatures of at least 450°C do not modify microstructure” refers to (e.g. does it mean compared to a microstructure at another temperature, does it depend on conditions such as time and/or atmosphere when held at a temperature of at least 450°C, etc.?).  


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, 7, 12, 17, 21-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US Patent No. 9,243,322 B2) in view of Plueddemann (CA 761408 A, see attachment).

Regarding claims 1 and 12, Dodge teaches methods for applying a coating to a substrate in rolled form (a spooled arrangement and a furled configuration as claimed), the substrate including a first edge face and a second edge face opposite the first edge face (e.g. see 30a and 30b in the Figures), the substrate further having a first major surface and a second major surface opposite the first major surface (e.g. 28a and 28b) (an inner surface and outer surface as claimed) extending between the first edge face and the second edge face. (See Abstract, col. 5 lines 45-60 and Figs. 2A and 3).  Dodge teaches that suitable substrates may be formed of (rigid or flexible) metal, metal foil, metallized (co)polymeric films, or ceramic sheet material (col. 10 lines 13-17).  Dodge teaches that the methods include applying a coating to at least one edge face and optionally at least a portion of one or both major surfaces of the substrate in rolled form (Abstract).  

With regard to the claimed limitation, “a silicon-oxygen-carbon-containing coating,” Dodge teaches that in exemplary methods of the disclosure, the coating can be either polymeric (organic) or ceramic (inorganic) (col. 14 lines 60-63).  Dodge also teaches that an inorganic coating can provide a chemistry for further surface modification, such as silane treatment (or silanation) (a silicon-oxygen-carbon-containing coating as claimed). (See col. 15 lines 16-30).  For instance, Dodge teaches that further options and advantages of silane treatment are described in U.S. Patent Application Publication No. 2012/0070794 (Tzou, et al.) (which is incorporated by reference (see col. 15 lines 16-30,).  With regard to silane treatment, US 2012/0070794 teaches functionalization using pH-modified coupling agent solutions, wherein preferably the coupling agent is an organofunctional silane ([0021]).  

With regard to the claimed limitation, “a substrate having a thickness of at least 0.45 mm,” Dodge teaches that, in some exemplary embodiments, the substrate is porous, more preferably microporous (col. 10 lines 27-28).  Dodge teaches that microporous substrates include pores having a median pore size (a median internal cross-sectional dimension) of from 0.01 to 1,000 micrometers, inclusive (0.00001 to 1 mm as calculated by the examiner) (see col. 4 lines 25-37).  The examiner notes that substrates with median pores sizes such as 1 mm would have a thickness of at least 0.45 mm as claimed.  In the alternative (e.g. for non-spherical pores such as cylindrical pores), it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided pores in a variety of orientations within the substrate (in which case a substrate having a median pore size of 1 mm would have a thickness of at least 0.45 mm) in order to allow gases to pass through the substrate in a variety of directions to coat both the edge faces and major surfaces of the substrate as intended by Dodge (see col. 4 lines 22-37 and col. 14 lines 22-31).  

Thus, Dodge teaches substrates that may be formed of metals, and coupling agents such as organofunctional silanes (a coating as claimed).

Dodge does not explicitly disclose wherein the substrate and the coating are capable of withstanding temperatures of at least 450°C.

However, Plueddemann teaches a process of bonding (a) a thermally stable resinous polymer with aryl-containing recurring units, to (b) a solid substrate selected from the group consisting of siliceous materials, metallic oxides, and metals (page 2 lines 1-5).  Plueddemann teaches applying to the surface of at least one of (a) and (b) a material (c) (a coupling agent) (page 2 lines 6-16).  Plueddemann teaches that ingredient (b) can be metals such as aluminum, boron, steel, copper, silver, and lead in fibrous, sheet, or powder forms (page 4 lines 1-7).  The examiner notes that, in another embodiment (Example 1, which uses glass substrates), Plueddemann teaches examples of laminates formed using coupling agents, such as the chlorosilanes and alkoxysilanes shown on pages 9-10 (see Example 1 on pages 6-7 and 9-10).  Plueddemann teaches that the laminates were post-cured under helium for 24 hours at 315°C., 24 hours at 343°C., 24 hours at 371°C. and 18 hours at increasing temperatures up to 455°C (page 7 lines 22-28).  Thus, the examiner notes that the coupling agents disclosed by Plueddemann withstand temperatures up to at least 455°C.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the metal substrates taught by Dodge with metals such as aluminum, boron, steel, copper, silver and lead, and to have modified the organofunctional silane coupling agents taught by Dodge with chlorosilane and alkoxysilane coupling agents such as those shown on pages 9 and 10 of Plueddemann, in order to ultimately obtain improved hydrolytic stability of bonds between the metal substrates and thermally stable polymer resins, wherein the improvement is not lost upon exposure to high temperatures, as taught by Plueddemann (page 1 line 26 to page 2 line 21, page 4 lines 1-7, Example 1 and pages 9-10).


Regarding claims 2, 4-5 and 7, Dodge teaches that, in certain exemplary embodiments, multilayer substrates may be used, and that, in some exemplary embodiments, the substrate is porous, more preferably microporous (see Col. 10 lines 25-28 and 37-44; Col. 9 lines 63-65; Col. 11 lines 1-4 and 31-43; also Col. 14 lines 22-31).  For instance, the examiner notes that a core layer of a porous multilayer substrate would meet the claimed limitation of an insert.

Regarding claim 17, Dodge teaches that suitable substrates may be formed of (rigid or flexible) metal, metal foil, metallized (co)polymeric films, or ceramic sheet material, and substrates may also take the form of a cloth backing, e.g. a woven fabric formed of threads of synthetic fibers or blends of these (col. 10 lines 13-17).  Dodge also teaches that, in some exemplary embodiments, the substrate is porous, more preferably microporous (col. 10 lines 27-28). 

Regarding claims 21-23 and 25-29, Dodge in view of Plueddemann remains similarly as applied above to claim 1, wherein Plueddemann teaches metal substrates such as aluminum, boron, steel, copper, silver, and lead in fibrous, sheet, or powder forms (page 4 lines 1-7). 

Claims 15-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US Patent No. 9,243,322 B2) in view of Plueddemann (CA 761408 A), as applied to claim 1 above, further in view of Lee et al. (US 2010/0247906 A1).

Regarding claims 15-16, and 21-23, Dodge in view of Plueddemann remains as applied above, wherein Plueddemann teaches that substrates may be formed of metals such as aluminum, boron, steel, copper, silver and lead.

Dodge in view of Plueddemann does not explicitly disclose wherein the substrate is stainless steel or aluminum alloy (claims 15-16).  In addition, in the event that Dodge in view of Plueddemann is found not to disclose wherein temperatures of at least 450°C do not modify microstructure of one or both of the substrate and the coating (claims 21-23), Lee is relied upon as applied below.

Lee et al. (“Lee”) teaches a heat-resistant adhesive sheet (tape) comprising a heat-resistant substrate that is a metallic foil of at least one selected among foil, alloy foil and plated foil made of aluminum, magnesium, manganese, titanium, chrome, iron, nickel, zinc, tin, etc. (Abstract, [0022] and [0037]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the multi-layer metal substrates of Dodge in view of Plueddemann with metallic foil(s) of at least one selected among foil, alloy foil and plated foil made of aluminum, magnesium, manganese, titanium, chrome, iron, nickel, zinc and tin in order to provide heat-resistant materials that can be used to obtain heat-resistant adhesive sheets with properties such as high reliability, workability and dimension stability, as suggested by Lee (Abstract, [0011], [0022] and [0037]).

Claims 8-9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dodge et al. (US Patent No. 9,243,322 B2) in view of Plueddemann (CA 761408 A), as applied to claims 1 and 22 above, further in view of Mitchell et al. (US Patent No. 4,708,888). 

Regarding claims 8-9 and 24, Dodge in view of Plueddemann remains as applied above.

Dodge in view of Plueddemann does not explicitly disclose wherein the inner surface has a first dimension of greater than 1 meter and a second substantially perpendicular dimension of greater than 100 meters.

However, Mitchell et al. (“Mitchell”) teaches coiled valve metal mesh of great void fraction and lengthy dimension, wherein a coating operation proceeds by contacting the mesh with liquid coating composition while the mesh is maintained in coiled form (Abstract).  Mitchell teaches examples of metal meshes coiled into rolls, wherein the meshes have widths such as 112.5 cm (i.e. 1.125 m) and lengths such as 75 to 150 m (see “Mesh Specifications” Table on column 9).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the rolled forms of Dodge in view of Plueddemann (and the major surfaces thereof) in widths such as 112.5 cm (i.e. 1.125 m) and lengths such as 75 to 150 m in order to obtain coated articles, such as electrodes or other electrical products, that can readily be coated, as suggested by Mitchell (see Abstract, Table on column 9 and col. 7 lines 45-68).


(2) Response to Argument

Contention (1): Appellant contends, with regard to the 35 U.S.C. 112(a) rejection of claim 1, that those skilled in the art would clearly understand that a coating produced within a thermal chemical vapor deposition chamber is capable of withstanding the temperatures of thermal chemical vapor deposition (appellant cites present application, paragraph [0021], page 4, lines 17-29) of applicable precursors (appellant cites present application paragraph [0026], page 6, line 27 to page 7, line 12).

Regarding this contention, the examiner notes that appellant’s specification does not disclose what temperatures are used in the chemical vapor deposition of the coatings of the invention, neither broadly nor specifically for a silicon-oxygen-carbon-containing coating.  The specification does disclose that the substrate is any material capable of being processed in a thermal chemical vapor deposition process, and that, for example, suitable substrates are resistant to thermal conditions of greater than 200° C., greater than 300° C., greater than 350° C., greater than 370° C., greater than 380° C., greater than 390° C., greater than 400° C., greater than 410° C., greater than 420° C., greater than 430° C., greater than 440° C., greater than 450° C., etc. (see [0012]).  However, the specification does not disclose what deposition temperatures are used for formation of the coatings of the invention, or what temperatures the deposited coatings are capable of withstanding.


Contention (2): Appellant contends, with regard to the 35 U.S.C. 112(b) rejection of claim 21, that claim 21 is dependent upon claim 1, which already recites "wherein the substrate and the coating are capable of withstanding temperatures of at least 450°C."

Regarding this contention, the examiner notes that the 112(b) rejection is based on insufficient antecedent basis for "the microstructure" of one or both of the substrate and the coating, as recited in claim 21.  In this regard, the examiner notes that independent claim 1 does not recite this limitation either.



Contention (3): Appellant contends, with regard to the 35 U.S.C. 103 rejection, that Applicant exercised its right under 37 C.F.R. l.104(d) to require the examiner to provide an affidavit supporting "the examiner's view" (here, appellant cites the November 11, 2021, Response After Final Action, p. 3, lines 11-17).  Appellant contends that the Examiner has not met the obligation of providing an affidavit under 3 7 C.F.R. 1.104( d), thus any reliance upon "the examiner's view" and, therefore, Dodge is improper.

Regarding this contention, the examiner notes that an affidavit supporting "the examiner's view" is not believed to be necessary, as appellant’s reference to the “examiner’s view” appears to pertain to the examiner’s response to appellant’s arguments in paragraph 40 of the Final-rejection mailed on 10/18/2021.  


Contention (4): Appellant contends, with regard to the 35 U.S.C. 103 rejection, that Dodge is entirely incompatible with temperatures above 300°C. and that Dodge even continues by expressly stating that the disclosure can be operated below 300 degrees Celsius (appellant cites col. 8, lines 5-9) and references substrates/adhesives including (co)polymer materials known to be incompatible with temperatures above 300 degrees Celsius (applicant cites Dodge, col. 7, lines 43-64).  Appellant contends that, likewise, Lee expressly shows data regarding the degradation of material at temperatures of 250 degrees Celsius (appellant cites Lee, p. 6, table 6).

Regarding this contention, the examiner notes that Dodge is not limited to polymer substrates or to temperatures of operation below 300° C., but instead Dodge teaches that “[t]he application of the coating to the articles of the disclosure can be carried out at any useful temperature that does not damage the substrate” (col. 7 lines 59-61).  In addition, as noted in the rejection, Dodge teaches that suitable substrates may be formed of (rigid or flexible) metal, metal foil, metallized (co)polymeric films, or ceramic sheet material (col. 10 lines 13-17).  Thus, Dodge is not limited to (co)polymer materials. The examiner also notes that the claim 1 and claim 21-23 limitations regarding temperature (e.g. “wherein the substrate and the coating are capable of withstanding temperatures of at least 450°C”) do not require any particular length of time with regard to exposure to temperatures of at least 450°C.  
With regard to Lee, as applied to claims 15-16 and 21-23, the examiner notes that Lee teaches a heat-resistant substrate that is a metallic foil of at least one selected among foil, alloy foil and plated foil made of aluminum, magnesium, manganese, titanium, chrome, iron, nickel, zinc, tin, etc., which meets the claim 15 and 16 limitations of substrates of stainless steel and an aluminum alloy (Abstract, [0022] and [0037]).  The examiner notes that, with respect to Table 6, Lee discloses the following: “As can be seen in the above table 6, the adhesive obtained from the embodiments of the invention had weight reduction within 1.5% at 250° C., respectively. Therefore, we can see small weight reduction of adhesive at each high temperature range, and adhesive residues were not left in peeling advantageously.”  Thus, the examiner notes that this section pertains to adhesives rather than to the metal substrates of Lee.  In this regard, the examiner also notes that the 35 U.S.C. 103 rejection (Dodge in view of Plueddemann, further in view of Lee) relies on Plueddemann as meeting the claimed limitation of a coating being a silicon-oxygen-carbon-containing coating, wherein the coating is capable of withstanding temperatures of at least 450°C, and further relies on Lee as teaching substrates of stainless steel and an aluminum alloy as claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789   
                                                                                                                                                                                                     
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.